Citation Nr: 1430884	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  03-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1985, including service in Vietnam.  He died in March 2001.  The appellant is the Veteran's daughter.

This matter initially came to the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the benefits sought on appeal.

In a December 2007 decision, the Board denied the appeal.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Court granted a joint motion for remand, vacating the Board's December 2007 decision and remanding for additional proceedings.  The Board subsequently remanded the claim, most recently in October 2011, for further evidentiary development and re-adjudication.

The appellant testified before the Board at a video-conference hearing in June 2004.  A transcript of the hearing has been associated with the appellant's claims file.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the appellant's claims.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability;(2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Here, the Board has directed the agency of original jurisdiction (AOJ) in April 2010 and October 2011 remands to obtain VA opinions concerning the etiology of the colon cancer that caused the Veteran's death.  In attempts to satisfy the directives of the remands, the AOJ obtained opinions from a VA chief of administrative medicine in April 2011 and a general internist in September 2012 concerning the appellant's claim that the colon cancer that caused her father's death was linked to his in-service herbicide exposure or, alternately, that the cancer began in service.  Both examiners offered the opinion that the Veteran's fatal colon cancer was not brought about as a result of herbicide exposure or otherwise etiologically linked to active duty, nor did the disease have its onset while the Veteran was on active duty.  Despite, however, the Board's repeated and explicit instructions in the April 2010 and October 2011 remands, the AOJ has failed, to date, to obtain a medical opinion from an oncologist. 

Thus, the Board finds that additional VA medical opinion is required to address the appellant's contentions.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain additional medical nexus opinion regarding the Veteran's fatal colon cancer.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is again required.

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the appellant's claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5103A (West 2012).  Specifically, the AOJ must arrange for the issuance of a medical opinion by an oncologist, who must consider the Veteran's multiple in-service treatments for prostatitis, epigastric problems, and abdominal pain, as well as his 1992 post-service diagnosis of pyelonephritis and the 1999 diagnosis of adenocarcinoma of the colon that brought about his death.  Specifically, the examiner must focus on the Veteran's in-service and post-service treatment in opining as to whether his colon cancer had its origin in service, including a discussion of whether there is an etiological relationship between the Veteran's colon cancer and his conceded exposure to herbicides, or whether the cancer was otherwise etiologically related to his in-service medical complaints.  The opinions must be based upon consideration of the Veteran's documented history and the appellant's assertions through careful consideration of all records in the Veteran's claims file, to include particular consideration and discussion of the Veteran's service treatment records.  Such opinion is needed to fully and fairly evaluate the claim of service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012).

Adjudication of the dependents' educational assistance claim must be deferred pending adjudication of the cause of death claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran's claims file must be sent to an oncologist.  An opinion by any medical professional who is not an oncologist will not satisfy the directives of this remand and will be again remanded by the Board for additional development.  The oncologist must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cancer of the colon was related to service, to include as a result of presumed herbicide exposure, or otherwise began in service or was etiologically linked to his in-service medical complaints.  The examining oncologist must provide a thorough and complete rationale for all opinions expressed and must state in the opinion that he or she is an oncologist.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



